Luke, J.
The defendant was convicted of the offense of robbery. The evidence failed to show that any force or intimidation was used, or that there was a sudden snatching, taking, or carrying away, such as as is defined to be robbery. Penal Code (1910), § 148; Williams v. State, 9 Ga. App. 170 (70 S. E. 890). His conviction of the offense of robbery was unauthorized by the evidence. A conviction of larceny from the person would have been authorized if he had been indicted for that offense. Eor the reason that the evidence did not authorize his conviction, his motion for a new trial, upon the general grounds, must be granted.

Judgment reversed.


Broyles, G. J., and Bloodworth, J., concur.